Cite as 28 I&N Dec. 585 (BIA 2022)                                Interim Decision #4047




              Matter of Augustine NCHIFOR, Respondent
                               Decided June 24, 2022

                           U.S. Department of Justice
                    Executive Office for Immigration Review
                        Board of Immigration Appeals


  A respondent who raises an objection to missing time or place information in a notice to
appear for the first time in a motion to reopen has forfeited that objection.
FOR THE RESPONDENT: Jeffrey B. Rubin, Esquire, Boston, Massachusetts
FOR THE DEPARTMENT OF HOMELAND SECURITY: Robert Weir, Assistant Chief
Counsel
BEFORE: Board Panel: MALPHRUS, Deputy Chief Appellate Immigration Judge;
CREPPY and LIEBOWITZ, Appellate Immigration Judges.
MALPHRUS, Deputy Chief Appellate Immigration Judge:


   This case was last before us on May 11, 2021, when we dismissed the
respondent’s appeal from an Immigration Judge’s decision denying his
applications for relief from removal and ordering him removed. On June 16,
2021, the respondent timely filed a motion to reopen his proceedings in light
of Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), and, upon reopening,
terminate the proceedings. The Department of Homeland Security (“DHS”)
opposes the motion. Although termination is not warranted, we will grant
the motion to reopen in part and remand the record to consider the
respondent’s eligibility for voluntary departure.

             I. FACTUAL AND PROCEDURAL HISTORY
    The respondent is a native and citizen of Cameroon who, at the time he
applied for admission to the United States, lacked valid immigration
documents. On October 9, 2019, DHS personally served him with a notice
to appear, which ordered him to appear before the Immigration Court in Jena,
Louisiana, on a date and time to be set. The respondent received a subsequent
notice of hearing informing him that his first hearing was scheduled to take
place on December 20, 2019. 1 The respondent appeared for this hearing.

1
   Removal proceedings before the Immigration Judge in this matter were completed in
Jonesboro, Louisiana, where the respondent was located and the hearing was docketed.

                                          585
Cite as 28 I&N Dec. 585 (BIA 2022)                                 Interim Decision #4047




Additional notices of hearing were served on the respondent informing him
of the dates of his subsequent hearings. The respondent obtained counsel,
conceded his removability, applied for relief from removal, and appeared for
all of his hearings as scheduled. In a decision dated April 2, 2020, the
Immigration Judge concluded that the respondent was removable as charged
and, after conducting a merits hearing, denied his applications for relief. We
dismissed the respondent’s appeal from the Immigration Judge’s decision,
and the respondent timely filed the instant motion to reopen.

                                   II. ANALYSIS
    The respondent’s timely motion is not premised on previously
unavailable, material evidence. See section 240(c)(7)(B) of the Immigration
and Nationality Act (“INA”), 8 U.S.C. § 1229a(c)(7)(B) (2018); 8 C.F.R.
§ 1003.2(c)(1) (2021). The notice to appear, which did not specify the time
or date of his initial hearing, was personally served on the respondent and in
the record throughout proceedings. Rather, the respondent argues that the
decision of the Supreme Court of the United States in Niz-Chavez 2 represents
a change in law that warrants reopening and terminating his proceedings. 3
However, as we explain more fully below, Niz-Chavez does not represent
a change in law that warrants termination.
    Prior to the respondent’s initial removal hearing, the United States Court
of Appeals for the Fifth Circuit, in whose jurisdiction this case arises, held
that the regulatory requirement for a notice to appear is “not jurisdictional
but is a claim-processing rule.” 4 Pierre-Paul v. Barr, 930 F.3d 684, 691 (5th

The Immigration Judge conducted the hearing remotely from the Falls Church, Virginia,
Immigration Court via video conference pursuant to section 240(b)(2)(A)(iii) of the
Immigration and Nationality Act, 8 U.S.C. § 1229a(b)(2)(A)(iii) (2018). The docketed
hearing location in Jonesboro, Louisiana, is within the geographic area of the United States
Court of Appeals for the Fifth Circuit. Therefore, like the Immigration Judge, we apply
the law of that circuit. See, e.g., Matter of R-C-R-, 28 I&N Dec. 74, 74 n.1 (BIA 2020).
2
    In Niz-Chavez, 141 S. Ct. at 1480, the Court held that, to trigger the so-called
“stop-time” rule under section 240A(d)(1) of the INA, 8 U.S.C. § 1229b(d)(1) (2018), for
purposes of cancellation of removal a notice to appear must be a single document
containing all the information about a respondent’s removal hearing required by section
239(a) of the INA, 8 U.S.C. § 1229(a) (2018), including the time and place of the initial
hearing.
3
    See Matter of G-D-, 22 I&N Dec. 1132, 1135 (BIA 1999) (discussing whether
a fundamental change in law warranted sua sponte reopening an untimely motion but
noting the timeframe for reopening “is intended to accommodate changes in the law”
(citation omitted)).
4
    The respondent argues that, in addition to the governing regulations, the time and place
requirement in section 239(a)(1)(G)(i) of the INA, 8 U.S.C. § 1229(a)(1)(G)(i), is
a claim-processing rule. We recognize that the Third, Fourth, Seventh, Tenth, and Eleventh

                                           586
Cite as 28 I&N Dec. 585 (BIA 2022)                                   Interim Decision #4047




Cir. 2019), abrogated on other grounds by Niz-Chavez, 141 S. Ct. at 1485.5
As the court explained, “While ‘harsh consequences’ follow a failure to
comply with jurisdictional rules, less harsh consequences follow a failure to
comply with non-jurisdictional claim-processing rules.” Id. at 692 (quoting
United States v. Kwai Fun Wong, 575 U.S. 402, 409 (2015)).
“A claim-processing rule is a rule that ‘seek[s] to promote the orderly
progress of litigation by requiring that the parties take certain procedural
steps at certain specified times.’” Id. (alteration in original) (quoting
Henderson v. Shinseki, 562 U.S. 428, 435 (2011)). “A claim-processing rule
is mandatory to the extent a court must enforce the rule if a party properly
raises it.” Id. “But an objection based on a mandatory claim-processing rule
may be forfeited ‘if the party asserting the rule waits too long to raise the
point.’” 6 Id. (quoting Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019)).
Accordingly, the Fifth Circuit concluded that in removal proceedings, “any
alleged defect with the charging document must be raised properly and can
be forfeited if the [respondent] waits too long to raise it.” Id. at 693. 7

Circuits have held that the requirements for what constitutes a notice to appear, under either
section 239(a), the regulations, or both, are claim-processing rules, rather than
jurisdictional requirements. See Chavez-Chilel v. Att’y Gen. U.S., 20 F.4th 138, 142–43
(3d Cir. 2021) (characterizing the time and place requirement in section 239(a)(1)(G)(i) of
the INA, 8 U.S.C. § 1229(a)(1)(G)(i), as a claim-processing rule); Martinez-Perez v. Barr,
947 F.3d 1273, 1277–79 (10th Cir. 2020) (same with regard to section 239(a) and the
regulations); Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1154–55 (11th Cir. 2019)
(same); United States v. Cortez, 930 F.3d 350, 361 (4th Cir. 2019) (same with regard to the
regulations); Ortiz-Santiago v. Barr, 924 F.3d 956, 964–65 (7th Cir. 2019) (same with
regard to section 239(a)). We have likewise concluded that the regulations are
a claim-processing rule but reserved the issue whether section 239(a) is such a rule. See
Matter of Arambula-Bravo, 28 I&N Dec. 388, 390, 392 n.3 (BIA 2021); Matter of Rosales
Vargas and Rosales Rosales, 27 I&N Dec. 745, 751–52 (BIA 2020). Because the
respondent’s objection is untimely, we need not decide whether section 239(a) is
a claim-processing rule.
5
   In Pierre-Paul, the court rejected a respondent’s argument that his notice to appear was
invalid under the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018),
for “three independent reasons,” the second of which was that a defective notice to appear
could be cured through the service of a subsequent notice of hearing. Pierre-Paul, 930
F.3d at 689. Although Niz-Chavez abrogated this aspect of Pierre-Paul’s reasoning, as we
explain below, the reasoning on which we rely remains valid following Niz-Chavez. See
Maniar v. Garland, 998 F.3d 235, 242 n.2 (5th Cir. 2021).
6
   While the Board uses the terms “waiver” and “forfeiture” interchangeably, courts often
use “forfeiture rather than waiver” in the context of claim-processing rules. Kontrick
v. Ryan, 540 U.S. 443, 458 n.13 (2004) (explaining that “forfeiture is the failure to make
the timely assertion of a right[;] waiver is the ‘intentional relinquishment or abandonment
of a known right’” (alteration in original) (citation omitted)).
7
   The respondent argues that Pierre-Paul does not require us to view a violation of section
239(a) “strictly as a claim-processing violation.” He contends that Niz-Chavez supports

                                            587
Cite as 28 I&N Dec. 585 (BIA 2022)                                 Interim Decision #4047




     The respondent in Pierre-Paul “never challenged the validity of his
notice to appear before the immigration judge or the [Board]” on direct
appeal. Id. Instead, he “raised the issue for the first time in his petition for
review” before the Fifth Circuit. Id. Because the respondent “waited too
long to raise this issue,” the court concluded that he had forfeited his
objection to the alleged defect in the notice to appear. Id. In reaching this
conclusion, the court did not separately consider whether the missing time or
place information in the notice to appear prejudiced the respondent.
     As noted, the Fifth Circuit in Pierre-Paul relied on Supreme Court
jurisprudence distinguishing claim-processing rules from jurisdictional
requirements. See id. at 692 (collecting cases). This jurisprudence does not
require a separate examination of prejudice once an objection to
a claim-processing rule is deemed to be untimely and forfeited. In fact, the
Court found that, even if a party could show he was prejudiced by
a claim-processing violation, any objection to that violation would be invalid
if untimely. See Kontrick v. Ryan, 540 U.S. 443, 460 (2004) (holding that
“[n]o reasonable construction of [claim]-processing rules . . . would allow
a litigant” to prevail if he or she he objected to the claim-processing violation
“after the party has litigated and lost the case on the merits”). In its
claim-processing jurisprudence, the Court has relied on concerns regarding
the efficient and fair administration of claims and the finality of decisions.
See Henderson, 562 U.S. at 434 (stating that claim-processing rules advance
“efficiency and fairness”); see also Sebelius v. Auburn Reg’l Med. Ctr., 568
U.S. 145, 157 (2013) (stating that these rules “prompt parties to act and
produce finality” (citation omitted)).
     To our knowledge, the Seventh Circuit is the only circuit that has held
that a valid claim-processing objection is “available for those who make
timely objections, as well as those whose timing is excusable and who can
show prejudice.” Ortiz-Santiago v. Barr, 924 F.3d 956, 965 (7th Cir. 2019);
see also Arreola-Ochoa v. Garland, 34 F.4th 603, 608 (7th Cir. 2022)
(describing a timely objection or an alternative showing of an excusable
delay and prejudice as “two paths” to objecting to an alleged defect in
a notice to appear). 8 We disagree with this approach.

his view that DHS violated section 239(a), and thus termination is required. However, this
argument essentially construes the time and place requirement for a notice to appear as
a jurisdictional requirement. That argument is contrary to binding precedent, see Maniar,
998 F.3d at 242 n.2; Matter of Arambula-Bravo, 28 I&N Dec. at 390, and the respondent
explicitly conceded in his motion that he was “not raising a jurisdictional issue” regarding
the notice to appear.
8
   The Seventh Circuit has since clarified that “Ortiz-Santiago’s prejudice inquiry does
not focus on prejudice derived from the removal proceedings generally; rather, it focuses
specifically on prejudice suffered at the time of the hearing.” Hernandez-Alvarez v. Barr,
982 F.3d 1088, 1096 (7th Cir. 2020); see also Mejia-Padilla v. Garland, 2 F.4th 1026, 1033

                                           588
Cite as 28 I&N Dec. 585 (BIA 2022)                              Interim Decision #4047




    We instead agree with the Fifth Circuit’s approach in Pierre-Paul and
will apply it to motions to reopen filed outside the jurisdiction of the Seventh
Circuit. Applying this approach, we conclude that the respondent, who
raised an objection to the missing time or place information in his notice to
appear for the first time in a motion to reopen, “waited too long to raise this
issue” and forfeited his objection to this missing information. 9 Pierre-Paul,
930 F.3d at 693. Because the respondent forfeited his objection to the
missing time or place information, like the Fifth Circuit, we will not
separately consider whether the missing information prejudiced him.
    The Fifth Circuit’s approach in Pierre-Paul, which we apply today, was
applicable to the respondent at the time of his removal proceedings, and it
remains good law following Niz-Chavez. See Maniar v. Garland, 998 F.3d
235, 242 n.2 (5th Cir. 2021) (stating that “Pierre-Paul remains the law of our
circuit” following Niz-Chavez); see also Garcia v. Garland, 28 F.4th 644,
647 (5th Cir. 2022) (noting “Pierre-Paul’s continuing vitality in the
aftermath of Niz-Chavez”). Niz-Chavez did not reference the Supreme
Court’s jurisprudence relating to claim-processing rules on which
Pierre-Paul relied, nor did it address whether a respondent may raise a valid
objection to missing time or place information on a notice to appear for the
first time in a motion to reopen. Thus, Niz-Chavez does not represent
a change in law that warrants reopening and terminating the respondent’s
removal proceedings.
    However, we agree with the respondent that, under Niz-Chavez, his notice
to appear does not preclude him from accruing the requisite period of
physical presence for purposes of voluntary departure at the conclusion of
removal proceedings pursuant to section 240B(b) of the INA, 8 U.S.C.
§ 1229c(b) (2018). In Matter of M-F-O-, we concluded that in light of
Niz-Chavez, a notice to appear lacking time or place information does not
stop an applicant for voluntary departure from accruing physical presence
under section 240B(b)(1)(A) of the INA, 8 U.S.C. § 1229c(b)(1)(A). 28 I&N
Dec. 408, 416 (BIA 2021) (overruling, in part, our contrary holding in Matter
of Viera-Garcia and Ordonez-Viera, 28 I&N Dec. 223 (BIA 2021)).
    Consistent with Matter of M-F-O-, we will grant the respondent’s timely
motion to reopen and remand for the Immigration Judge to consider the
respondent’s eligibility for voluntary departure under section 240B(b). On
remand, the Immigration Judge should evaluate whether the respondent is
otherwise statutorily eligible for voluntary departure under sections

(7th Cir. 2021) (concluding that a respondent who raised an objection to missing time or
place information for the first time in a motion to reopen had not been prejudiced).
9
   Since the respondent forfeited his objection, we have no occasion to address the
implications of a timely objection to missing time or place information on a notice to
appear.

                                         589
Cite as 28 I&N Dec. 585 (BIA 2022)                            Interim Decision #4047




240B(b)(1)(B) through (D) of the INA, 8 U.S.C. § 1229c(b)(1)(B) through
(D), and whether he merits voluntary departure in the exercise of discretion.
See INA § 240(c)(4)(A), 8 U.S.C. § 1229a(c)(4)(A). Accordingly, the
respondent’s motion to reopen is granted, his motion to terminate is denied,
and the record is remanded for further consideration of his eligibility for
voluntary departure at the conclusion of proceedings under section 240B(b)
of the INA, 8 U.S.C. § 1229c(b), and any other issues the Immigration Judge
deems appropriate. 10
    ORDER: The respondent’s motion to reopen is granted.
    FURTHER ORDER: The respondent’s motion to terminate is denied,
and the record is remanded to the Immigration Judge for further proceedings
consistent with the foregoing opinion and for the entry of a new decision.




10
   Effective June 7, 2022, to December 7, 2023, DHS designated Cameroon for Temporary
Protected Status. See Designation of Cameroon for Temporary Protected Status, 87 Fed.
Reg. 34,706, 34,706 (June 7, 2022).

                                        590